Citation Nr: 1014192	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  09-05 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a right knee injury, to include degenerative 
joint disease (DJD).

2.  Entitlement to an initial rating in excess of 20 percent 
for instability of the right knee.

3.  Entitlement to an effective date earlier than August 30, 
2002 for the grant of service connection for instability of 
the right knee.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel
INTRODUCTION

The Veteran had active military service from October 1943 to 
August 1944.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from  rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia. 

Because the claims for higher ratings on appeal involve a 
request following the initial grant of service connection, 
the Board has characterized these claims in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from those for 
increased ratings for already service-connected disability).


FINDINGS OF FACT

1.  The Veteran's residuals of a right knee injury, to 
include DJD, have been manifested by extension limited, at 
most, to 15 degrees and flexion limited, at most, to 90 
degrees.   
 
2.  The Veteran has experienced right knee instability that 
more nearly approximates severe impairment. 

3.  In an August 1944 rating decision, the RO granted service 
connection for residuals of an injury to the right knee; 
however, by a May 1956 rating decision, the RO found that the 
August 1944 decision involved clear and unmistakable error 
(CUE) and severed service connection for residuals of an 
injury to the right knee.  The Veteran perfected an appeal.

4.  A July 1957 Board decision determined that the grant of 
service connection in the August 1944 decision involved CUE 
and restoration of the grant of service connection for 
residuals of a right knee injury was not warranted.  The 
Veteran did not appeal this decision or file a motion for 
reconsideration or for CUE.  Therefore, the July 1957 Board 
decision is final.

5.  On August 30, 2002, the RO received a statement from the 
Veteran that the RO accepted as his request to reopen his 
previously denied claim for service connection for residuals 
of a right knee injury.
 
6.  In a December 2002 rating decision, the RO confirmed and 
continued the previous denial of service connection for 
residuals of a right knee injury.  The Veteran perfected an 
appeal of this denial.  

7.  In a March 2005 decision, the Board determined that the 
Veteran had not submitted new and material evidence 
sufficient to reopen the claim for service connection for a 
right knee disability.  The Veteran appealed the Board's 
March 2005 decision to the United States Court of Appeals for 
Veterans Claims (the Court).  In a memorandum decision of 
April 2007, the Court vacated the Board's decision and 
remanded the matter.

8.  In a January 2008 decision, the Board reopened and 
granted service connection for a right knee disability.  In a 
March 2008 rating action, the RO implemented the Board's 
decision, awarding service connection for residuals of a 
right knee injury, to include DJD, effective August 30, 2002.

9.  In a July 8, 2008 rating decision, the RO granted service 
connection for instability of the right knee, effective March 
31, 2008.  Thereafter, in a December 2008 rating decision, 
the RO granted an earlier effective date for the award of 
service connection for instability of the right knee, 
effective from August 30, 2002, the date of the claim to 
reopen. 

10.  Prior to August 30, 2002, there was no pending claim, 
formal or informal, pursuant to which service connection for 
instability of the right knee could have been granted.  


CONCLUSIONS OF LAW

1.  The criteria for an initial 20 percent rating for 
residuals of a right knee injury, to include DJD, resulting 
in limited extension are met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2009) 38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5261 (2009). 

2.  Resolving all reasonable doubt in the Veteran's favor, 
the criteria for an initial 30 percent disability rating for 
instability of the right knee have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2009).

3.  The claim for an effective date earlier than August 30, 
2002, for the grant of service connection for instability of 
the right knee is without legal merit.  38 U.S.C.A. § 5110 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.151, 3.155, 3.157, 
3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 (West 2002 & Supp. 2009) includes enhanced duties to 
notify and assist claimants for VA benefits. VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: Veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

With regard to the claim for an earlier effective date for 
the grant of service connection for instability of the right 
knee, a February 2009 letter provided the Veteran with 
information regarding effective dates for grants of service 
connection consistent with Dingess/Hartman.  Thereafter, the 
RO issued August and October 2009 supplemental statements of 
the case (SSOCs).  Thereafter, the Veteran and his attorney 
were afforded the opportunity to present evidence and 
argument with respect to the claim for an earlier effective 
date for the grant of service connection for instability of 
the right knee.  The Board finds that these actions are 
sufficient to satisfy any duties to notify and assist owed 
the Veteran.  As explained below, the claim for an earlier 
effective date lacks legal merit; therefore, the duties to 
notify and assist required by the VCAA are not applicable to 
this claim.  See Mason v. Principi¸16 Vet. App. 129, 132 
(2002).

In regards to the claims for initial higher ratings, a 
September 2002 pre-rating letter provided notice of what was 
needed to substantiate the claims for service connection.  
Following these notice letters, the Board reopened and 
granted service connection for residuals of a right knee 
injury in a January 2008 decision, and the RO granted service 
connection for instability of the right knee in a July 2008 
decision.  The December 2008 SOC set forth the criteria for 
higher ratings for arthritis and for instability of the right 
knee (which suffices for Dingess/Hartman).  In a February 
2009 post-rating letter, which was consistent with 
Dingess/Hartman, the Veteran was provided notice of the type 
of evidence necessary to establish a disability rating or an 
effective date for each of the disabilities on appeal.  The 
February 2009 letter also informed the Veteran that he should 
provide the RO with any additional evidence or information 
that he may have concerning the level of his disabilities.  
Following the issuance of the February 2009 notice described 
above, the Veteran and his attorney were afforded further 
opportunities to present pertinent information and/or 
evidence to the matters on appeal before the RO readjudicated 
these matters (as reflected in August and October 2009 
SSOCs).  Hence, the Veteran is not shown to be prejudiced by 
the timing of VCAA-compliant notice.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in a SOC or SSOC, is sufficient to cure 
a timing defect).

Additionally, the record also reflects that VA has made 
reasonable efforts to obtain or to assist in obtaining all 
relevant records pertinent to the matter on appeal. Pertinent 
medical evidence of record includes the Veteran's service 
treatment records, VA medical records, private medical 
records and the reports of a VA examination.  Also of record 
and considered in connection with the appeal are various 
written statements provided by the Veteran as well as by his 
attorney, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate the claims herein decided, 
the avenues through which he might obtain such evidence, and 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any claim(s).  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters herein 
decided, at this juncture. See Mayfield, 20 Vet. App. at 543 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Increased ratings

Disability ratings are determined by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings applies under a particular Diagnostic 
Code (DC), the higher rating is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the Veteran.  38 C.F.R. § 
4.3 (2009).

The Veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where, as 
here, the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the effective date of the grant of service connection 
and consideration of the appropriateness of "staged rating" 
(assignment of different ratings for distinct periods of 
time, based on the facts found) is required.  See Fenderson, 
12 Vet. App. at 126.  See also, Hart v. Mansfield, 21 Vet. 
App. 505 (2007).
The Board notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating based on 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination, to include 
during flare-ups and with repeated use, when those factors 
are not contemplated in the relevant rating criteria.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 
204-7 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 
are to be considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  See Johnson v. Brown, 9 
Vet. App. 7 (1996).

The medical evidence includes April 2002 VA medical records 
reflecting that the Veteran was diagnosed with DJD - 
osteoarthritis and right knee instability.  The Veteran 
complained of pain and random giving away without locking or 
catching.  His knee range of motion was good, muscle strength 
was 4/5.   He exhibited moderate laxity of MCL with med 
compartment pain.  The Veteran's gait was abnormal.  He had 
an antalgic gait, which may be secondary to knee pain.  The 
Veteran was referred to the prosthetics clinic for evaluation 
of a functional brace for the right knee.  

A December 2004 Smyth County Community Hospital record 
reflects that the Veteran complained of pain.  X-rays 
revealed advanced degenerative changes of the right knee.  

A March 2008 VA examination report reflects that the Veteran 
used a brace for walking.  He had pain and swelling in his 
right knee especially with flare-ups.  He is unable to stand 
for more than a few minutes and is unable to walk more than a 
few yard.  He has giving way, instability, pain, stiffness, 
weakness, and daily episodes or more often of dislocation or 
subluxation.  He did not have locking episodes and no 
effusion.  He has severe flare-ups of joint disease weekly.  
The Veteran stated that with the flare-ups he was unable to 
put pressure on his knee for one to two days.  The VA 
examiner described the Veteran's gait as antalgic and poor 
propulsion.  There was evidence of abnormal weight bearing, 
noted as right knee splinting with ambulation.  Range of 
motion noted flexion with crepitus and pain.  Flexion was 0 
to 100 degrees, with pain on passive range of motion at 90 
degrees ending at 100 degrees.  The Veteran had additional 
loss of motion on repetitive use of 0 to 90 degrees.  The 
factor most responsible was pain.  Extension noted was 0 to 
90 degrees.  The examiner noted that the Veteran had 
inflammatory arthritis that was in an active process.  The 
summary of general joint condition was bony joint 
enlargement, crepitus, painful movement, instability, 
weakness, and guarding of movement.  There were clicks or 
snaps, grinding, instability medial/lateral and 
anterior/posterior.  Ligament stability was abnormal.  
McMurray's test was positive.  The examiner noted decrease 
flexion to 100 degrees due to pain.  Positive Lockman's and 
McCurry's.  Summary was right knee pain and crepitus with 
flexion to 90 degrees.  X-rays revealed an impression of 
degenerative disease.  The diagnosis was right knee DJD.  
Effects on daily living were noted ranging from mild to 
severe.  

A September 2008 VA orthopedic consultation record reflects 
that the Veteran stated his knee "comes out" two to three 
times daily.  This is aggravated by walking, twisting, and 
rolling in bed.  It is alleviated by bracing.  Pain was an 8 
at worse with his knee coming out, on a scale of 0 to 10.  
His daily average was a 5.  Right knee flexion was to 95 
degrees, extension was 15 degrees limitation.  There was 
tenderness to palpation along the medial or lateral joint 
line.  Imaging revealed severe DJD of the right knee. 

A December 2009 VA medical record reflects that the Veteran 
received his brace and he stated that it helped with 
stability and pain.  

A March 2009 private medical record from R. A. Parks, M.D., 
reflects that the Veteran had restrictions of ambulation less 
than a block, night pain, and occasional pain with sitting.  
Physical examination revealed that the Veteran rose and 
walked with an antalgic limp.  He is somewhat unstable on his 
feet.  His extension of the right knee is negative 10 degrees 
and flexion is to 90.  He has pain with varus and valgus 
stress.  Frequent popping was noted with his range of motion.  
X-rays revealed severe degenerative joint disease of the 
right knee with varus deformity and bone on bone of the 
medial compartment.  The patellofemoral joint also shows 
degenerative changes in the right knee.  The diagnosis was 
severe degenerative joint disease of the right knee.  

A.  Residuals of right knee injury, to include DJD

The initial 10 percent rating for the Veteran's residuals of 
right knee injury, to include DJD, has been assigned under 
Diagnostic Codes 5010.

Under DC 5010, traumatic arthritis is rated as degenerative 
arthritis under DC 5003, which, in turn, provides states that 
degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensably disabling 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under DC 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  See 
C.F.R. § 4.71a.

Normal range of extension of the knee is to 0 degrees and 
normal range of flexion of the knee is to 140 degrees.  See 
38 C.F.R. Part 4, Plate II .

Under DC 5260, limitation of flexion to 45 degrees warrants a 
10 percent rating.  A 20 percent rating requires flexion 
limited to 30 degrees.  A 30 percent rating requires flexion 
limited to 15 degrees.

Under DC 5261, limitation of extension to 15 degrees warrants 
a 20 percent rating. A 30 percent rating requires limitation 
of extension to 20 degrees.  A 40 percent rating requires 
limitation of extension to 30 degrees.  A 50 percent rating 
requires limitation of extension to 45 degrees.

VA General Counsel has held that separate ratings under 38 
C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion 
of the leg) and Diagnostic Code 5261 (limitation of extension 
of the leg), may be assigned for disability of the same 
joint. VAOGCPREC 9-2004; 69 Fed. Reg. 59990 (2004).

Considering the evidence of record in light of the above, and 
resolving all reasonable doubt in the Veteran's favor, the 
Board finds that a higher initial 20 percent rating is 
warranted for limited extension of the right knee.  In this 
regard, a September 2008 VA orthopedic consultation record 
reflects that the Veteran had limitation of extension to 15 
degrees.  As such, a higher initial 20 percent rating for 
limitation of extension of the right knee is warranted under 
Diagnostic Code 5261.

The Board also observes that, as the Veteran's flexion of his 
right knee has been found to result in flexion of no less 
than 90 degrees, there is no medical evidence that his 
symptoms have been so disabling to result in flexion limited 
to 45 degrees-the requirement for a compensable, 10 percent 
rating under Diagnostic Code 5260. This is so even 
considering functional loss due to pain and other factors set 
forth in 38 C.F.R. §§ 4.40 and 4.45 and DeLuca.  As such, 
there is no basis for assignment of any additional, 
compensable rating based on limited flexion of the right leg.  
See VAOPGCPREC 9- 2004; 69 Fed. Reg. 59,990 (2004) (providing 
that separate ratings for limited flexion and limited 
extension of the same knee joint may be assigned).  To the 
extent that the Veteran is functionally limited, and has 
diminished ability to perform some activities of daily 
living, this has already been accounted for in the grant of a 
higher initial 20 percent rating for limitation of extension.

The Board has also considered the applicability of other 
potentially applicable diagnostic codes for rating the 
Veteran right knee disabilities, but finds that no higher 
rating is assignable.  The Veteran has never demonstrated or 
been diagnosed with ankylosis of the right knee or impairment 
of the tibia and fibula.  Therefore, 38 C.F.R. § 4.71a, DCs 
5256 and 5262 are not for application.

B.  Instability of the right knee

In a July 2008 rating decision, the RO granted a separate 20 
percent rating for instability of the right knee pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5257, effective March 31, 
2008.  In a December 2008 rating decision, the RO granted an 
earlier effective date of August 30, 2002, the date of the 
claim for service connection.
 
Under Diagnostic Code 5257, pursuant to which recurrent 
subluxation or lateral instability is rated, a 20 percent 
rating is assigned for moderate impairment and a 30 percent 
rating is assigned for severe impairment.

Considering the evidence of record in light of the above, and 
resolving all reasonable doubt in the Veteran's favor, the 
Board finds that a maximum 30 percent rating is warranted for 
instability of the right knee under Diagnostic Code 5257.  In 
this regard the Board notes that medical records reflect that 
since the initial grant of service connection the Veteran has 
been found to have an abnormal gait, described as antalgic, 
warranting the use of a brace.  The Veteran has reported 
giving way, instability, weakness, and daily episodes or more 
often of dislocation or subluxation.  The March 2008 VA 
examiner described the Veteran's general joint condition as 
consisting of crepitus, instability ,weakness, guarding of 
movement, clicks or snaps, grinding, and instability of the 
medial/lateral/anterior and posterior.  Ligament stability 
was noted as abnormal. Effects on daily living ranged from 
mild to severe.  Accordingly, the Board finds that the 
Veteran's right knee instability is manifested by symptoms 
more reflective of severe impairment and as such more nearly 
approximates the highest 30 percent rating pursuant to 
Diagnostic Code 5257.  

In reaching this decision, the Board notes that service 
connection has been separately established for the Veteran's 
arthritis of the right knee, as discussed above, and the 
evaluation for that disability contemplates loss of range of 
motion. The symptoms used to evaluate that disability may not 
be used to evaluate the Veteran's instability.  38 C.F.R. § 
4.14.

C.  Both Right Knee Disabilities

The above determinations are based on application of 
pertinent provisions of VA's rating schedule.  Additionally, 
the Board finds that at no point since the effective date of 
the grants of service connection have either of the Veteran's 
right knee disabilities been shown to be so exceptional or 
unusual as to warrant the assignment of any higher rating on 
an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) 
(2009).  In this regard, there is no evidence of an 
exceptional or unusual disability picture with related 
factors, such as marked interference with employment or 
frequent periods of hospitalization, so as to warrant 
referral of the case to appropriate VA officials for 
consideration of an extra schedular rating for these issues.  
See Shipwash v. Brown, 8 Vet. App. 218 (1995).  Here, the 
record does not reflect that the Veteran was hospitalized for 
his service-connected right knee disabilities.  There is no 
objective evidence revealing that his right knee disorders 
alone caused marked interference with employment, e.g., 
employers' statements or sick leave records, beyond that 
already contemplated by the schedular rating criteria.  In 
this case, the Board finds that schedular criteria are 
adequate to rate the right knee disabilities under 
consideration.  The rating schedule fully contemplates the 
described symptomatology, and provides for ratings higher 
than that assigned based on more significant functional 
impairment.  Thus, the threshold requirement for invoking the 
procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  
See Thun v. Peake, 22 Vet. App. 111 (2008).

III.  Earlier effective date

Generally, the effective date for a grant of service 
connection is the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.400 (2009).  If a 
claim is received within one year after separation from 
service, the effective date for the grant of service 
connection is the day following separation from service; 
otherwise, it is the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(b)(2)(i) (2009).

The effective date of a grant of service connection on the 
basis of the receipt of new and material evidence following a 
final prior disallowance is the date of receipt of the 
application to reopen, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.400(q)(1)(ii) (2009).

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid or furnished to any 
individual under the laws administered by VA. 38 U.S.C.A. § 
5101(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.151(a) 
(2009).  Any communication or action, indicating an intent to 
apply for one or more benefits under the laws administered by 
VA, from a claimant, his duly authorized representative, or a 
person acting as next friend who is not sui juris may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155(a) (2009).

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered as 
filed as of the date of receipt of the informal claim.  38 
C.F.R. § 3.155(a) (2009).

In this case, the Veteran seeks an award of service 
connection for instability of the right knee prior to August 
30, 2002, the effective date assigned by the RO based on the 
date of receipt of the petition to reopen the claim for 
service connection for residuals of a right knee injury.  
However, the Board finds no legal basis for the assignment of 
an effective date for the award of service connection for 
instability of the right knee prior to that date.

A review of the record reveals that in an August 1944 rating 
decision, the RO granted service connection for residuals of 
an injury to the right knee; however, by a May 1956 rating 
decision, the RO found that the August 1944 decision involved 
clear and unmistakable error (CUE) and severed service 
connection for residuals of an injury to the right knee.  At 
that time, it was determined that the Veteran had a pre-
existing right knee disability and there was no evidence of 
any superimposed injury or that it was aggravated by military 
service.  The Veteran was appropriately notified in March 
1956 of the RO's intent to sever, and was thereafter notified 
of the May 1956 rating action that severed service 
connection.  The Veteran perfected an appeal. 

A July 1957 Board decision determined that the grant of 
service connection involved CUE and restoration of the grant 
of service connection for residuals of a right knee injury 
was not warranted.  

As a general rule, a decision by the Board is final and 
binding on a claimant unless the Chairman of the Board orders 
reconsideration of the decision, the claimant files an appeal 
to the Court (after November 1988), or some other exceptional 
circumstance such filing a motion for revision of a Board 
decision based on clear and unmistakable error.  See 38 
U.S.C.A. §§ 5109A, 7103(a); 38 C.F.R. §§ 3.104, 3.105(a), 
20.1000, 20.1100(a), 20.1103, 20.1104 (2009).  However, in 
this case, no motion for reconsideration of the July 1957 
Board decision has been filed and no motion for revision of 
the July 1957 decision based on clear and unmistakable error 
has been filed.  Thus, the July 1957  Board decision was a 
final adjudication of the claim; and the only recourse for 
the Veteran was to file a claim to reopen.  

Thereafter, the RO construed a statement received from the 
Veteran on August 30, 2002, in which he indicated that he 
sought an increased rating for his right knee condition, as 
the Veteran's request to reopen. 

VA medical records in April 2002 reflect that the Veteran was 
diagnosed with DJD-osteoarthritis and right knee instability 
and was evaluated for a proper knee brace.

In a December 2002 rating decision, the RO confirmed and 
continued the previous denial of service connection for 
residuals of a right knee injury.  The Veteran perfected an 
appeal of this denial.  

The Veteran submitted a February 2005 letter from F.L. 
Garzon, M.D stating that he saw the Veteran's VA medical 
records and stating that he was to understand that the 
Veteran was drafted into the military service in 1943, at 
which time he would have undergone a complete medical 
examination and would have been in good physical condition to 
have been enlisted.  The Veteran injured his right knee when 
he slipped in a hole during training on October 26, 1943.  

In a March 2005 decision, the Board determined that the 
Veteran had not submitted new and material evidence 
sufficient to reopen the claim for service connection for a 
right knee disability.  

The Veteran appealed the Board's March 2005 decision to the 
United States Court of Appeals for Veterans Claims (the 
Court).  In a memorandum decision of April 2007, the Court 
vacated the Board's decision and remanded the matter.

In a January 2008 decision, the Board reopened and granted 
service connection for residuals of a right knee injury.  At 
that time, the Board found that the February 2005 letter from 
Dr. Garzon addressed the central unestablished fact necessary 
to substantiate the Veteran's claim - that service relates to 
the Veteran's right knee disorder.  This letter, when 
considered with the Veteran's service treatment records, to 
include a September 1943 induction examination that noted the 
Veteran's knee was normal at entry, served as the predominate 
new and material evidence necessary to reopen the claim and 
ultimately grant service connection for residuals of a right 
knee injury in the Board's January 2008 decision.  

In a March 2008 rating action, the RO implemented the Board's 
decision, awarding service connection for residuals of a 
right knee injury, to include DJD, effective August 30, 2002.

In a July 2008 rating decision, the RO granted service 
connection for instability of the right knee, effective March 
31, 2008.

Thereafter, in a December 2008 rating decision, the RO 
granted an earlier effective date for the award of service 
connection for instability of the right knee, effective from 
August 30, 2002, the date of receipt of the claim to reopen. 

In this case, the Board finds that after the July 1957 final 
Board decision and prior to the August 30, 2002 claim to 
reopen, there is no document indicating an intent by the 
Veteran to reopen his claim for service connection for 
residuals of a right knee injury (which subsequently provided 
the basis for the grant of service connection for instability 
of the right knee).  See 38 C.F.R. §§ 3.1(p), 3.155 (2009).  
While the Board is aware of an April 2002 VA medical record 
showing that the Veteran was diagnosed with DJD-
osteoarthritis and right knee instability, the Veteran made 
no mention of an intent to file a claim for service 
connection for residuals of a right knee injury in these 
medical records.  Id.  With regards to VA medical records, 
the Board points out that according to the Court, 38 C.F.R. § 
3.157 only applies to a defined group of claims.  See Sears 
v. Principi, 16 Vet. App. 244, 249 (2002) (section 3.157 
applies to a defined group of claims, i.e., as to disability 
compensation, those claims for which a report of a medical 
examination or hospitalization is accepted as an informal 
claim for an increase of a service connected rating where 
service connection has already been established).  VA medical 
records cannot be accepted as informal claims for 
disabilities where service connection has not been 
established.  While the Veteran's attorney argues that the 
April 2002 VA medical record constituted an informal claim to 
reopen, the Board points out that the mere presence of 
medical evidence does not establish intent on the part of the 
Veteran to seek service connection for a condition.  See 
Brannon v. West, 12 Vet. App. 32, 35 (1998); Lalonde v. West, 
12 Vet. App. 377 (1999)(where appellant had not been granted 
service connection, mere receipt of medical records could not 
be construed as informal claim).  Merely seeking treatment, 
does not establish a claim, to include an informal claim, for 
service connection.  Thus, the April 2002 VA medical records 
are not interpreted as an informal claim.

In view of the foregoing, the Board concludes that there is 
no basis upon which to establish an effective date earlier 
than August 30, 2002, for the grant of service connection for 
instability of the right knee.  See 38 U.S.C.A. § 5110; 38 
C.F.R. §§ 3.155, 3.157, 3.400.  In this case, the first 
document that can liberally be construed as a claim for the 
benefit sought was filed on August 30, 2002.  As such, there 
is no legal basis for granting service connection for 
instability of the right knee prior to this date.  Rather, 
the governing legal authority makes clear that, under these 
circumstances, the effective date can be no earlier than that 
assigned, and the Board is bound by such authority.  See 38 
U.S.C.A. § 5110(a), 7104(c) (West 2002); 38 C.F.R. § 
3.400(b)(2)(i), 20.101(a) (2009).  As there is no legal basis 
for assignment of any earlier effective date for the award of 
service connection for instability of the right knee, the 
Board finds that the claim for an earlier effective date must 
be denied.  Where, as here, the law is dispositive of the 
claim, the appeal must be terminated or denied as without 
legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).




ORDER

An initial 20 percent rating, but no more, for residuals of a 
right knee injury, to include DJD, is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.

An initial 30 percent rating, but no more, for instability of 
the right knee is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.

An effective date earlier than August 30, 2002, for the grant 
of service connection for instability of the right knee is 
denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


